325 S.E.2d 485 (1985)
COLONY HILL CONDOMINIUM I ASSOCIATION, Colony Hill Condominium I, Board of Directors of Colony Hill Condominium I Association, Larry Ferrell, Jennie B. Ferrell, Joel Puleo, Ellen Puleo, Christine A. Long, Judith I. Woodburn, Mary A. Brown, Donald P. Vandayburg, Dorothy Vandayburg, U.S. Fire Insurance Company, Crum & Forster Insurance Group, Quincy Mutual Fire Insurance Company, North River Insurance Company
v.
COLONY COMPANY, A Partnership; Fred J. Herndon, William C. Spann, Individually, and t/a Herndon Construction Company; Martin Stamping and Stove Company; Martin Industries, Inc.; Herndon Building Company.
No. 600P84.
Supreme Court of North Carolina.
January 8, 1985.
Haywood, Denny, Miller, Johnson, Sessoms & Haywood, Chapel Hill, for plaintiffs.
Spears, Barnes, Baker & Hoaf, Durham, for defendant appellees.
Moore, Ragsdale, Liggett, Ray & Foley, Raleigh, for defendants (Martin Stamping and Stove Company and Martin Industries, Inc.).
Plaintiffs' petition for discretionary review under G.S. § 7A-31. Denied.